DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/09/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 25, the Applicant argued that “...Applicant has amended independent claims 1 and 25 to include subject matter similar to subject matter previously recited in dependent claims 2 and 26. For example, independent claim 1 has been amended to recite, in part:
transmitting, on one or more resources, one or more negative acknowledgments to the network device indicating that the UE failed to decode one or more transport blocks of the set of transport blocks, the one or more resources corresponding to a quantity of the one or more transport blocks of the set of transport blocks that the UE failed to decode.
Independent claim 25 has been amended to include similar features.
In the rejection of dependent claim 2, the Office Action alleges that Kini discloses “determining one or more negative acknowledgment resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode.” See Office Action, p. 7 (citing Kini ¶ [0209]). But the features of Kini are not the same as, and do not teach, those recited in amended independent claim 1.
Kini is generally directed to “providing a single-bit hybrid automatic repeat request (HARQ) feedback and a multi-bit HARQ feedback in a wireless transmit/receive unit (WTRU).” Kini, Abstract. At the portions cited by the Office Action, Kini describes that “the WTRU may transmit early HARQ feedback based on mini-slot HARQ timing when the number of failed [code blocks (CBs)]. . .exceeds a predetermined threshold,” and that the WTRU may “transmit regular HARQ feedback based on slot-based HARQ timing when the number of failed CBs . . . is at or below the predetermined threshold.” Id. ¶ [0209]. In other words, the WTRU determines whether to transmit either early HARQ feedback using mini-slot HARQ timing or regular HARQ feedback using slot-based HARQ timing based on a threshold number of failed CBs. However, determining whether use mini-slot HARQ timing or slot-based HARQ timing based on a number of failed CBs exceeding a threshold, as described in Kini, does not teach or suggest “the one or more resources corresponding to a quantity of the one or more transport blocks of the set of transport blocks that the UE failed to decode.” That is, determining the timing associated with transmitting the HARQ feedback based on a threshold of failed CBs does not teach or suggest transmitting feedback on “one or more resources corresponding to a quantity of the one or more transport blocks.”
Additionally, determining whether to transmit early HARQ feedback or regular HARQ feedback based on a threshold number of failed CBs does not disclose “one or more resources corresponding to a quantity of the one or more transport blocks of the set of transport blocks that the UE failed to decode” as recited in amended independent claim 1. In other words, Kini describes the WTRU transmitting a particular type of HARQ feedback based on the number of failed CBs exceeding a threshold. That is, transmitting a certain type of feedback based on a threshold number of failed CBs, but this description does not teach or suggest “the one or more resources corresponding to a quantity of the one or more transport blocks.”
Further, even if a type of HARQ feedback or timing associated with the HARQ feedback could possibly be considered to be “one or more resources”—which Applicant does not concede—Kini does not teach or suggest “the one or more resources corresponding to a quantity of the one or more transport blocks of the set of transport blocks that the UE failed to decode” as recited in amended independent claim 1. As described by Kini, the WTRU may use mini-slot HARQ for any number of failed CBs below a threshold, and slot-based HARQ timing for any number of failed CBs above the threshold. However, comparing a number of failed CBs to a threshold, as described by Kini, does not teach or suggest “one or more resources corresponding to a quantity of . . . transport blocks.”
Thus, Kini does not disclose “transmitting, on one or more resources, one or more negative acknowledgments . . . the one or more resources corresponding to a quantity of the one or more transport blocks of the set of transport blocks that the UE failed to decode,” as recited in amended independent claim 1.
Cao does not overcome the deficiencies of Kini, nor does the Office Action indicate otherwise.
Therefore, for at least these reasons, amended independent claim 1 is allowable. Amended independent claim 25 includes features that are similar to those of amended independent claim 1 and is likewise allowable for at least similar reasons...” (emphasis added) (See Remarks, pages 12-14).
	In response to applicant’s argument, the Examiner respectfully disagrees with the argument above, Kini teaches on paragraphs [208, 212, 219] and Fig. 11 as follows:
[0208]...At step 1120, the WTRU may attempt to decode the potentially impacted CBs in the identified CBGs. If the number of CBs in the identified CBGs is greater than a predetermined threshold at step 1125, the WTRU may further identify the CBGs that includes failed (or corrupted) CBs for each min-slot at step 1130. The WTRU may then generate early HARQ feedback within slot according to the mini-slot-based HARQ timing at step 1135. However, if the number of CBs in the identified CBGs is less than a predetermined threshold at step 1125, the WTRU may then generate normal HARQ feedback according to the slot-based HARQ timing at step 1140. The predetermined threshold may be received via a broadcasting message or RRC message from the BS. The predetermined threshold may also be preconfigured in the memory of the WTRU.


    PNG
    media_image1.png
    785
    571
    media_image1.png
    Greyscale

	
	[0212] In another embodiment, a WTRU may be semi-statically pre-configured with a set of PUCCH resources that are specifically to be utilized for the purpose of providing early HARQ feedback. The set of PUCCH resources may include common resources to those resource sets preconfigured for normal (slot-based) HARQ feedback. Alternatively or additionally, these resources may be separate from other PUCCH resource sets that are utilized for normal HARQ feedback based on the normal slot based HARQ timing.
[0219] A WTRU may need to transmit both early HARQ feedback and normal HARQ feedback that are relevant to high reliability applications. To ensure that early HARQ (mini-slot timing based) feedback does not impact normal HARQ feedback, the WTRU may limit the early HARQ feedback to a short duration of PUCCH transmission, thereby ensuring that the early HARQ feedback transmission ends before the slot-based HARQ feedback transmission window. Utilizing a short duration of PUCCH transmission might be acceptable in that it may have no negative impact of HARQ feedback reliability because it may be assumed that at any given time, only a small percentage of total WTRUs in the system has limited power or limited coverage and most WTRUs do not require a long PUCCH duration transmission.
[0220] In another embodiment, the WTRU may be restricted in term of the number of available early HARQ feedback transmission opportunities within the slot. For example, in FIG. 10, instead of two early HARQ feedback transmission opportunities (early HARQ1 1040 and early HARQ 2 1045), the WTRU may be limited to a single early HARQ feedback opportunity (i.e. early HARQ 1 1040). This restriction may be based on whether a short or long PUCCH transmission is configured/utilized for HARQ feedback. For example, if the WTRU needs to utilize a long duration PUCCH transmission for the HARQ feedback, it may determine that early HARQ1 1040 provides the only opportunity for early HARQ feedback. On the other hand, if the WTRU needs to utilize short duration PUCCH transmission, it may be satisfactory to provide both HARQ feedback opportunities (i.e. early HARQ1 1040 and early HARQ2 1045) as neither may interfere with the normal (slot-based) HARQ transmission 1050.
	
Therefore, Kini has clearly taught transmitting the early HARQ feedback, i.e. one or more negative acknowledgements, when the number of failed to decode CBs is more than a threshold and transmitting normal HARQ feedback, when the number of failed to decode CBs is less than the threshold, wherein the early HARQ feedback is transmitted on different PUCCH resource(s) from the normal HARQ feedback. As such, Kini has clearly taught the one or more PUCCH resources corresponding to the early HARQ feedback (i.e. corresponding to quantity of the one or more transport blocks of the set of transport blocks that the UE failed to decode). 

Further, Kini teaches on paragraphs [88-91, 101] as follows:
[0088] In an embodiment, a WTRU may be configured to utilize a plurality of HARQ feedback options. For example, a WTRU may be configured to provide both multi-bit HARQ feedback and single-bit HARQ feedback. The WTRU may have the flexibility to decide which one of the two to utilize, switching between the two if needed. For example, if the WTRU fails to successfully decode a small number of CBs for a particular TB, it may choose (or switch) to utilize the multi-bit HARQ feedback in order to signal which CBs the base station (e.g., gNB) should retransmit.
[0089] Alternatively or additionally, if the WTRU fails to decode a significant number of CBs (e.g., a large percentage of the entire TB), it may signify that the preemption has affected multiple CB/CBGs and the BS (e.g., gNB) may be better to retransmit the entire TB. In such a case, the WTRU may choose (or switch) to utilize single-bit HARQ feedback, informing the BS (e.g., gNB) to retransmit the entire TB, while also reducing signaling overhead. The BS (e.g., gNB) may configure the WTRUs with a threshold parameter, ‘6’, in order to facilitate switching between single bit HARQ feedback and multi-bit HARQ feedback.
[0090] In order to facilitate switching between single-bit HARQ feedback requesting for TB-based retransmission and multi-bit HARQ feedback requesting for CBG-based retransmission, a WTRU may be configured by a BS (e.g., gNB) to utilize multiple PUCCH formats, each with a different payload (e.g., uplink control information(UCI)) size. The WTRU may then choose the appropriate PUCCH format based on HARQ feedback requirements. Under this scenario, the BS (e.g., gNB) may have to blind decode the PUCCH in order to ascertain which format and hence which feedback option is being utilized by the WTRU.
[0091] A WTRU may be configured via radio resource control (RRC) signaling, with multiple PUCCH resource sets, where the resource sets are divided on the basis of the UCI payload capability. For example, in a simple scenario, there may be ‘K=2’ configured resource sets. The first resource set may be defined for PUCCH formats that have HARQ-ACK feedback and hence a UCI payload size of up to 2 bits. However, the second resource set may be defined for PUCCH formats that have HARQ-ACK feedback and hence a UCI payload size of greater than 2 bits. In another example, a WTRU may be configured with ‘K=3’ resource sets, with additional granularity. For example, the first resource set may be defined for UCI payload size of up to 2 bits. The second resource set may be defined for PUCCH formats that utilize a UCI payload size of greater than 2 but less than 19 bits. The third resource set may be defined for UCI payload size of 20 or more bits. In yet another example, there may be ‘K=4’ PUCCH resource sets, with the first resource set being defined for UCI payload size of up to 2 bits and the second resource set being defined for PUCCH formats that utilize a UCI payload size of greater than 2 but less than 19 bits (as in the ‘K=3’ case). However, the third and fourth resource sets may provide increased granularity with the third resource set being defined from UCI payload sizes greater than 20 but less than some value ‘L’ (with L=80 as an example) and the fourth resource set being defined for UCI payload sizes >L.
[0101] In addition, having the flexibility to select the appropriate PUCCH resource may allow the WTRU to adapt to any changes of feedback granularity that may result. For example, a WTRU that is configured to provide multi-bit HARQ feedback for CBG-based (re)transmission may respond with single-bit HARQ feedback for TB-based (re)transmission if the BS (e.g., gNB) schedules the PDSCH using a fallback DCI on the PDCCH. The fallback DCI may indicate that the BS does not support a CBG-based retransmission for transmitted transport blocks (TBs). When the WTRU receives the fallback DCI, the WTRU may choose the PUCCH resource set that is configured for the PUCCH format supporting the smaller UCI payload size of 2 bits because this would suffice for single-bit HARQ feedback that is requesting retransmission of a single or two codeword (or TB). In this way, a WTRU first configured to provide multi-bit HARQ feedback may switch between multi-bit HARQ feedback for CBG-based retransmission (by utilizing a resource set that is configured for a higher UCI payload) and single-bit HARQ feedback for TB-based retransmission (by utilizing a resource set that is configured for a smaller UCI payload size). For this fallback DCI case, the BS (e.g., gNB) may provide updated PUCCH resource index information (via ARI field) taking account of the fact that the WTRU may have switched to a different PUCCH resource set because the HARQ payload size has been changed (from multi-bit HARQ feedback to single-bit HARQ feedback) and the PUCCH format has also been changed accordingly. The new ARI may then be modified to reflect the PUCCH resource index information for this PUCCH resource set.

Therefore, Kini has clearly taught that the UE transmits a multi-bit HARQ feedback when the UE/WTRU fails to decode a small number of CBs of a TB (i.e. a set of CBs) and the UE transmits a single-bit HARQ feedback when the UE fails to decode a large number of CBs (see paragraphs [88-90]), wherein the first PUCCH resources set is used for transmitting small size HARQ feedback, i.e. single-bit HARQ feedback, and another PUCCH resources set, i.e. second/third/fourth PUCCH resources set, is used for transmitting a larger size HARQ feedback, multi-bit HARQ feedback. As such, Kini has clearly taught the PUCCH resources set corresponding to quantity of the one or more transport blocks of the set of transport blocks that the UE failed to decode. 

In view of the foregoing, Kini has taught the limitation of “one or more PUCCH resources corresponding to a quantity of the one or more transport blocks of the set of transport blocks that the UE failed to decode”. Therefore, the combination of Cao and Kin has taught each and every limitations of the amended independent claims 1 and 25.

Regarding claims 6, 7, 12 and 13, the Applicant argued that “Dependent claims 6, 7, 12, and 13 each depend from one of independent claims 1 and 25, and are therefore allowable for at least the same reasons that independent claims 1 and 25 are allowable. Dependent claims 6, 7, 12, and 13 also recite allowable features that have not been shown to be disclosed by any reference or combination of references, including any combination of Cao, Kini, Wang, Eroz, Wu, Seo, and Luo . Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 6, 7, 12, and 13 under 35 U.S.C. § 102 be withdrawn” (emphasis added) (See Remarks, page 14).
In response to applicant’s argument, the Examiner respectfully disagrees with the argument above, since the amended claims 1 and 25 are not allowable as set forth above. Accordingly, dependent claims 6, 7, 12, and 13 have not recited any allowable features as set forth above and below.

Regarding claims 17 and 28, the Applicant argued that “Without conceding the merits of the rejection of independent claims 17 and 28 under 35 U.S.C. § 103—and solely to expedite prosecution—Applicant has amended independent claims 17 and 28 to include subject matter similar to subject matter included in amended independent claims 1 and 25. For example, independent claim 17 has been amended to recite, in part: detecting negative acknowledgment feedback on one or more shared resources, ... wherein the one or more shared resources correspond to a quantity of the one or more transport blocks of the set of transport blocks that the one or more of the one or more UEs failed to decode. Based on reciting at least similar features to claims 1 and 25, independent claims 17 and 28 are therefore allowable for at least similar reasons as independent claims 1 and 25, which are allowable. Accordingly, Applicant requests that the rejection of independent claims 17 and 28 under 35 U.S.C. § 103 be withdrawn” (emphasis added) (See Remarks, pages 14-15).
In response to applicant’s argument, the Examiner respectfully disagrees with the argument above, since the amended claims 1 and 25 are not allowable as set forth above. Accordingly, independent claims 17 and 28 are therefore not allowable for at least similar reasons as independent claims 1 and 25, which are not allowable.

Regarding claims 2-5, 8-11, 14-16, 18-24, 26, 27, 29 and 30, the Applicant argued that “Dependent claims 2-5, 8-11, 14-16, 18-24, 26, 27, 29, and 30 each depend from one of independent claims 1, 17, 25, and 28, and are therefore allowable for at least the same reasons that independent claims 1, 17, 25, and 28 are allowable. Dependent claims 2—5, 8-11, 14-16, 18—24, 26, 27, 29, and 30 also recite allowable features that have not been shown to be taught or suggested by any reference or combination of references, including Cao, Kini, Wang, Eroz, Wu, Seo, and Luo, alone or in any combination. Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2-5, 8-11, 14-16, 18-24, 26, 27, 29, and 30 under 35 U.S.C. § 103 be withdrawn” (emphasis added) (See Remarks, page 14).
In response to applicant’s argument, the Examiner respectfully disagrees with the argument above, since the amended claims 1, 17, 25 and 28 are not allowable as set forth above. Accordingly, dependent claims 2-5, 8-11, 14-16, 18-24, 26, 27, 29, and 30 have not recited any allowable features as set forth above and below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) in view of US 2020/0059327 A1 to Kini et al. (hereafter refers as Kini).
Regarding claims 1 and 25, Cao teaches a method for wireless communication at a user equipment (UE) (a method for wireless communication at a second network device, i.e. UE/ED, Fig. 12 and paragraphs [65, 77]) and an apparatus for wireless communication at a user equipment (UE) (UE/ED for performing the method, Fig. 12 and paragraphs [65, 77]), comprising: 
a processor (UE/ED includes a processor, paragraph [47] and Fig. 2),
memory coupled with the processor (UE/ED includes a memory coupled to the processor, paragraphs [47, 50] and Fig. 2); and
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory includes instructions which when executed by the processor cause the UE/ED to perform the method, paragraph [50]):
monitor for a set of transport blocks from a network device (receiving a set of blocks from a base station/first network device 302, Fig. 12, step 358 and paragraphs [51, 65, 77], wherein the blocks are transport blocks, paragraph [177]);
transmit one or more negative acknowledgments to the network device indicating that the UE failed to decode one or more transport blocks of the set of transport blocks (transmitting one or more HARQ feedbacks indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks, paragraphs [11, 68, 69, 77] and Fig. 12, step 364), a quantity of the one or more transport blocks that the UE failed to decode (determining a quantity of failed CBs/TBs, paragraphs [14, 77]); and 
receive one or more outer-coded transport blocks (the UE receives one or more outer coded transport blocks, i.e. parity CBs, paragraph [77] and Fig. 12, step 374) each comprising one or more combinations of information within transport blocks of the set of transport blocks based at least in part on transmitting the one or more negative acknowledgments (each outer code transport block, i.e. parity CB, comprises combination of information within transport blocks/CBs, corresponding to the HARQ feedback, paragraphs [75, 77, 80, 156] and abstract).
However, Cao does not explicitly transmitting, “on one or more resources”, one or more negative acknowledgements and “the one or more resources corresponding to a quantity of the one or more transport blocks of the set of transport blocks that the UE failed to decode”.
Kini teaches transmitting, on one or more resources (PUCCH resource(s), paragraphs [79-80, 85, 91, 204, 219]), the one or more negative acknowledgments to a network device indicating that the UE failed to decode one or more transport blocks of the set of transport blocks (transmitting the one or more HARQ feedbacks on the PUCCH resource(s), to indicate that the UE failed to decode one or more CBs of a set of CBs, i.e. TB, paragraphs [79-80, 85, 91, 204, 219]), the one or more resources corresponding to a quantity of the one or more transport blocks of the set of the transport blocks that the UE failed to decode (wherein the different set of PUCCH resources are corresponding to different types of HARQ feedback, i.e. mini-slot HARQ, slot HARQ, paragraphs [208-209, 212, 219-220], single-bit HARQ and multi-bit HARQ, paragraphs [88-92, 101], wherein different types of HARQ feedback is transmitted based on the quantity of the one or more transport blocks that the UE failed to decode, paragraphs [88, 208-209]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting, on one or more resources, the one or more negative acknowledgments to a network device indicating that the UE failed to decode one or more transport blocks of the set of transport blocks the one or more resources corresponding to a quantity of the one or more transport blocks of the set of the transport blocks that the UE failed to decode as taught by Kini, with the teachings of determining the quantity of the one or more transport blocks that the UE failed to decode and transmitting the one or more negative acknowledgments as taught by Cao, for a purpose of increase efficiency in using PUCCH resource sets for transmitting the one or more negative acknowledgements, by based on the number of failed to decode transport blocks, since different set of PUCCH resources is corresponding to different sizes of HARQ feedback and the size of the HARQ feedback is depended on the number of failed to decode transport blocks (i.e. when the UE fails to decode a significant number of transport blocks, the UE uses a single bit HARQ feedback to inform the BS to retransmit the entire TB, i.e. set of transport blocks, thus the UE would use the set of PUCCH resources configured for a smaller size HARQ feedback, see Kini, paragraphs [88-92, 101]) and reduce interferences between the HARQ feedbacks by using different PUCCH resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode (see Kini, paragraphs [200, 208-209, 212, 219-220]).
Regarding claims 2 and 26, Cao further teaches determining the quantity of the one or more transport blocks that the UE failed to decode (determining a quantity of failed CBs/TBs, paragraphs [14, 77]). 
However, Cao does not explicitly teach “determining one or more resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode”. 
Kini further teach determining the quantity of one or more blocks that the UE failed to decode (determining a quantity of failed CBs, paragraphs [88, 89, 208, 209] and Fig. 11); and
determining one or more resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode (determining a particular PUCCH resources set, based on the quantity of failed to decode CBs, wherein the different set of PUCCH resources are corresponding to different types of HARQ feedback, i.e. mini-slot HARQ, slot HARQ, paragraphs [208-209, 212, 219-220], single-bit HARQ and multi-bit HARQ, paragraphs [88-92, 101]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining one or more resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode as taught by Kini, with the teachings of determining the quantity of the one or more transport blocks that the UE failed to decode as taught by Cao, for a purpose of increase efficiency in using PUCCH resource sets by based on the number of failed to decode transport blocks, since different set of PUCCH resources is corresponding to different sizes of HARQ feedback and the size of the HARQ feedback is depended on the number of failed to decode transport blocks (i.e. when the UE fails to decode a significant number of transport blocks, the UE uses a single bit HARQ feedback to inform the BS to retransmit the entire TB, i.e. set of transport blocks, thus the UE would use the set of PUCCH resources configured for a smaller size HARQ feedback, see Kini, paragraphs [88-92, 101]) and reduce interferences between the HARQ feedbacks by using different PUCCH resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode (see Kini, paragraphs [200, 208-209, 212, 219-220]).
Regarding claims 3 and 27, Cao further teaches wherein receiving the one or more outer-coded transport blocks comprises receiving a quantity of outer-coded transport blocks equal to the quantity of the one or more transport blocks that the UE failed to decode (the UE receives a quantity of outer-coded transport blocks/encoded parity blocks equal to quantity of the one or more transport blocks that the UE failed to decode, i.e. N quantity, paragraphs [14, 15, 77]). 
Regarding claim 4, Kini further teaches receiving one or more indications of resources allocated for transmitting negative acknowledgments to the network device (the UE receives configuration/grant indicating different PUCCH resources sets for transmitting the HARQ feedbacks, paragraphs [78, 81, 91, 133-134, 210-212]), wherein each resource corresponds to a different quantity of transport blocks that the UE failed to decode (each PUCCH resource set corresponds to a different quantity of failed to decode CBs, paragraphs [88-89, 101, 209-211]), and wherein transmitting the one or more negative acknowledgments is based at least in part on receiving the one or more indications of resources (transmitting the one or more HARQ feedbacks using different PUCCH resource set, paragraphs [88-89, 101, 209-211]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of teaches receiving one or more indications of resources allocated for transmitting negative acknowledgments to the network device, wherein each resource corresponds to a different quantity of transport blocks that the UE failed to decode, and wherein transmitting the one or more negative acknowledgments is based at least in part on receiving the one or more indications of resources as taught by Kini, with the teachings of Cao, for a purpose of increase efficiency in using PUCCH resource sets by based on the number of failed to decode transport blocks, since different set of PUCCH resources is corresponding to different sizes of HARQ feedback and the size of the HARQ feedback is depended on the number of failed to decode transport blocks (i.e. when the UE fails to decode a significant number of transport blocks, the UE uses a single bit HARQ feedback to inform the BS to retransmit the entire TB, i.e. set of transport blocks, thus the UE would use the set of PUCCH resources configured for a smaller size HARQ feedback, see Kini, paragraphs [88-92, 101]) and reduce interferences between the HARQ feedbacks by using different PUCCH resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode (see Kini, paragraphs [200, 208-209, 212, 219-220]).
Regarding claim 5, the combination of Cao and Kini further teaches wherein one or more of the resources indicate that a quantity of transport blocks that the UE failed to decode is above a maximum quantity of the outer-coded transport blocks (wherein the PUCCH resource corresponding to the single-bit HARQ feedback/mini-slot HARQ feedback indicates the quantity of failed CBs is above a maximum threshold, see Cao, paragraphs [93, 172], see Kini paragraphs [88-89, 101, 208-210]), and wherein one or more of the resources indicate the quantity of transport blocks that the UE failed to decode (the PUCCH resource corresponding to the single-bit HARQ feedback/mini-slot HARQ feedback indicates the quantity of failed CBs, see Cao, paragraph [77], see Kini, paragraphs [88-89, 101, 208-211]).
Regarding claim 6, Cao further teaches wherein transmitting the one or more negative acknowledgments and receiving the one or more outer-coded transport blocks comprises iteratively transmitting one or more negative acknowledgments and receiving one or more outer-coded transport blocks until each of the one or more transport blocks that the UE failed to decode is successfully decoded (iteratively transmitting one or more HARQ feedbacks and receiving one or more outer code transport blocks, i.e. parity CBs, until the all of failed CBs are correctly decoded, paragraph [157] and Fig. 18).
Regarding claim 7, Cao further teaches wherein iteratively transmitting the one or more negative acknowledgments and receiving the one or more outer-coded transport blocks comprises:
 transmitting a first negative acknowledgment to the network device indicating that the UE failed to decode one or more of the set of transport blocks (transmitting a first HARQ feedback indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks, paragraphs [11, 68, 69, 77, 157-158] and Fig. 12, step 364, Fig. 18);
receiving a first outer-coded transport block comprising a first combination of information within the transport blocks of the set of transport blocks (the UE receives a first outer code transport block, i.e. parity CBs, paragraphs [77, 157-158] and Fig. 12, step 374, Fig. 18, comprises a first combination of information within transport blocks/CBs, corresponding to the HARQ feedback, paragraphs [75, 77, 80, 156, 157-158] and abstract);
transmitting a second negative acknowledgment to the network device indicating that the UE failed to decode one or more of the set of transport blocks based at least in part on failing to decode the one or more of the set of transport blocks from the first outer-coded transport block (transmitting a second HARQ feedback indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks based at least in part on failing to decode the one or more TBs from the first outer coded TBs, paragraphs [157-158] and Fig. 18); and 
receiving a second outer-coded transport block comprising a second combination of information within the transport blocks of the set of transport blocks (the UE receives a second outer code transport block, i.e. parity CBs, paragraphs [77, 157-158] and Fig. 18, comprises a second combination of information within transport blocks/CBs, corresponding to the HARQ feedback, paragraphs [75, 77, 80, 156, 157-158], Fig. 18 and abstract).
Regarding claim 12, Cao further teaches wherein each of the one or more outer-coded transport blocks comprises a different combination of information within the transport blocks of the set of transport blocks (wherein each of the outer-coded TBs comprises different combination of information within the transport blocks, Fig. 11, 18 and paragraphs [74-76]). 
Regarding claim 13, Cao further teaches wherein the combination of the information within the transport blocks of the set of transport blocks comprises a linear combination (wherein the combination of information within the transport blocks comprises a linear combination, Fig. 11, 18 and paragraphs [74-76]). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) in view of US 2020/0059327 A1 to Kini et al. (hereafter refers as Kini) as applied to claims above, and further in view of US 2017/0265193 A1 to Wang et al. (hereafter refers as Wang).
Regarding claim 8, the combination of Cao and Kini does not explicitly teach “receiving at least a subset of the one or more outer-coded transport blocks in a single multicast transmission and receiving downlink control information in the single multicast transmission indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission”.
Wang teaches receiving at least a subset of the one or more outer-coded transport blocks (receiving data transmission that are encoded using outer coding, paragraphs [87-88, 124]) in a single multicast transmission (in a single multicast transmission, paragraphs [88, 103, 126]), and receiving downlink control information in the single multicast transmission (receiving DCI in the single multicast transmission, paragraphs [46, 92, 115]) indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission (the DCI indicates configuration of single multicast transmission, paragraphs [92, 155], specifying the data transmission is included in the single multicast transmission, paragraphs [10, 14, 113-115]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving at least a subset of the one or more outer-coded transport blocks in a single multicast transmission and receiving downlink control information in the single multicast transmission indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission as taught by Wang, with the teachings of receiving at least a subset of the one or more outer-coded transport blocks as taught by combination of Cao and Kini, for a purpose of increase functionality of the teachings by employing the multicast transmission technique, thus enable the outer-coded transport blocks to be transmitted in a multicast transmission, i.e. to plurality of UEs (see Wang, paragraphs [88, 103, 126]).
Regarding claim 9, the combination of Cao and Kini does not explicitly teach “receiving each of the one or more outer-coded transport blocks in a respective multicast transmission, the method further comprising: receiving downlink control information in each respective multicast transmission indicating an outer-coded transport block included in the respective multicast transmission”. 
Wang teaches receiving each of the one or more outer-coded transport blocks (receiving data transmission that are encoded using outer coding, paragraphs [87-88, 124]) in a respective multicast transmission (in a multicast transmission directed to the UE, paragraphs [88, 103, 126]), the method further comprising: 
receiving downlink control information in each respective multicast transmission (receiving DCI in the multicast transmission, paragraphs [46, 92, 115]) indicating an outer-coded transport block included in the respective multicast transmission (the DCI indicates configuration of the multicast transmission, paragraphs [92, 155], specifying that the data transmission is included in the single multicast transmission, paragraphs [10, 14, 113-115]).
 Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving at least a subset of the one or more outer-coded transport blocks in a single multicast transmission and receiving downlink control information in the single multicast transmission indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission as taught by Wang, with the teachings of receiving at least a subset of the one or more outer-coded transport blocks as taught by combination of Cao and Kini, for a purpose of increase functionality of the teachings by employing the multicast transmission technique, thus enable the outer-coded transport blocks to be transmitted in a multicast transmission, i.e. to plurality of UEs (see Wang, paragraphs [88, 103, 126]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) in view of US 2020/0059327 A1 to Kini et al. (hereafter refers as Kini) as applied to claims above, and further in view of US 2014/0229800 A1 to Eroz et al. (hereafter refers as Eroz).
Regarding claim 10, the combination of Cao and Kini further teaches applying one or more successfully decoded transport blocks of the set of transport blocks to the one or more outer-coded transport blocks to decode the one or more transport blocks that the UE failed to decode (using one or more successfully decoded TBs to decode one or more outer coded transport blocks/CBS, see Cao, paragraphs [78, 79, 154, 163, 176]). 
However, the combination of Cao and Kini does not explicitly teach “determining a coding scheme used to encode the one or more outer-coded transport blocks” and decode the one or more transport blocks that the UE failed to decode “based at least in part on determining the coding scheme”. 
Eroz teaches determining a coding scheme used to encode the one or more outer-coded blocks (determining a coding scheme used to encode the outer-coded blocks, paragraph [84]) and decoding the one or more blocks based at least in part on determining the coding scheme (decoding one or more outer-coded blocks based on the determined coding scheme, paragraph [84]). 
 Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a coding scheme used to encode the one or more outer-coded blocks and decoding the one or more blocks based at least in part on determining the coding scheme as taught by Eroz, with the teachings of decoding the one or more transport blocks that the UE failed to decode as taught by combination of Cao and Kini, for a purpose of increase efficiency in decoding the outer-coded transport blocks by identifying the correct coding scheme applied to the outer-coded transport blocks (see Eroz, paragraph [84]).
Regarding claim 11, Cao further teaches wherein the coding scheme comprises a Reed Solomon coding scheme (reed Solomon coding scheme, paragraphs [163, 169]). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) in view of US 2020/0059327 A1 to Kini et al. (hereafter refers as Kini) as applied to claims above, and further in view of US 2020/0191939 A1 to Wu et al. (hereafter refers as Wu) and US 2020/0107015 A1 to Seo et al. (hereafter refers as Seo).
Regarding claim 14, the combination of Cao and Kini further teaches decoding each outer-coded transport block (decode one or more outer coded transport blocks/CBS, see Cao, paragraphs [78, 79, 154, 163, 176]). 
However, the combination of Cao and Kini does not explicitly teach “determining a weight applied by the base station to each transport block in the combination of transport blocks in each outer-coded transport block” and decoding “based at least in part on the determining”.
Wu teaches determining a weight applied by the base station to each transport block in the combination of transport blocks in each outer-coded transport block (determining weight applied to each of the outer-coded blocks, paragraphs [24, 40, 89]); and 
decoding each outer-coded transport block based at least in part on the determining (decoding each out-coded block based on the determined weight, paragraphs [24, 40, 79]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a weight applied by the base station to each transport block in the combination of transport blocks in each outer-coded transport block and decoding each outer-coded transport block based at least in part on the determining as taught by Wu, with the teachings of decoding the one or more transport blocks that the UE failed to decode as taught by combination of Cao and Kini, for a purpose of increase diversity for encoding the transport blocks by using weight for outer-coding (see Wu, paragraphs [24, 40, 89]).
However, the combination of Cao, Kini and Wu does not explicitly teach wherein the weight applied is “preconfigured” at the UE.
Seo teaches wherein the weight applied by a transmitter/encoder to the information is preconfigured at a receiver/decoder (wherein the weight applied by an encoder is pre-configured at a receiver/decoder, paragraphs [125, 142, 147]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the weight applied by the transmitter to the information is preconfigured at the receiver as taught by Seo, with the teachings of determining a weight applied by the base station to each transport block in the combination of transport blocks in each outer-coded transport block and decoding each outer-coded transport block based at least in part on the determining as taught by combination of Cao, Kini and Wu, for a purpose of increase reducing the communication between the base station and the UE by using the pre-configured weight (see Seo, paragraphs [125, 142, 147]).
Regarding claim 15, Cao further teaches decoding each outer-coded transport block (decode one or more outer coded transport blocks/CBS, paragraphs [78, 79, 154, 163, 176]). 
However, the combination of Cao and Kini does not explicitly teach “a weight applied by the base station to the information within each transport block in the combination of information within the transport blocks in each outer-coded transport blocks”.
Wu teaches a weight applied by the base station to the information within each transport block in the combination of information within the transport blocks in each outer-coded transport blocks (determining a weight applied to each of the outer-coded blocks, paragraphs [24, 40, 89]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a weight applied by the base station to the information within each transport block in the combination of information within the transport blocks in each outer-coded transport blocks as taught by Wu, with the teachings of decoding the one or more transport blocks that the UE failed to decode as taught by combination of Cao and Kini, for a purpose of increase diversity for encoding the transport blocks by using weight for outer-coding (see Wu, paragraphs [24, 40, 89]).
However, the combination of Cao, Kini and Wu does not explicitly teach “receiving control signaling indicating a weight” and decoding “based at least in part on the receiving”. 
Seo teaches receiving control signaling indicating a weight applied by a transmitter/encoder (receiving a control signaling specifying a weight applied by a transmitter/encoder to an encoded transport blocks, paragraphs [106, 142, 147]) and decoding based at least in part on the receiving (decoding the encoded transport blocks based on the weight received in the control signaling, paragraphs [106, 142, 147]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving control signaling indicating a weight applied by a transmitter/encoder and decoding based at least in part on the receiving as taught by Seo, with the teachings of the weight applied by the base station to the information within each transport block in the combination of information within the transport blocks in each outer-coded transport blocks as taught by combination of Cao, Kini and Wu, for a purpose of allow the base station to apply the weight as needed and notify the UE of applied weight (see Seo, paragraphs [125, 142, 147]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) in view of US 2020/0059327 A1 to Kini et al. (hereafter refers as Kini) as applied to claims above, and further in view of US 2021/0378001 A1 to Luo et al. (hereafter refers as Luo).
Regarding claim 16, the combination of Cao and Kini does not explicitly teach “receiving control signaling indicating a quantity of the set of transport blocks for which the UE is to monitor and indicating one or more negative acknowledgment resources allocated for transmitting the one or more negative acknowledgments”.
Luo teaches receiving control signaling indicating a quantity of the set of transport blocks for which the UE is to monitor (UE receives an DCI indicating a quantity of set of TBS for which the UE is to monitor, paragraphs [130 153, 173]) and indicating one or more negative acknowledgment resources allocated for transmitting the one or more negative acknowledgments (UE also receives information indicating one or more HARQ-ACK resources, paragraphs [119, 169]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving control signaling indicating a quantity of the set of transport blocks for which the UE is to monitor and indicating one or more negative acknowledgment resources allocated for transmitting the one or more negative acknowledgments as taught by Luo, with the teachings of combination of Cao and Kini, for a purpose of increase efficiency in monitoring the TBs by specifying the number of TBs for the UE to monitor and the one or more negative acknowledgment resources for transmitting the negative acknowledgement (see Luo, paragraphs [119, 130, 153-154, 169]).

Claims 17-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0319749 A1 to Cao et al. (hereafter refers as Cao) in view of US 2020/0059327 A1 to Kini et al. (hereafter refers as Kini) and further in view of US 2017/0265193 A1 to Wang et al. (hereafter refers as Wang).
Regarding claims 17 and 28, Cao teaches a method for wireless communication at a network device (a method for wireless communication at a base station/first network device, Fig. 12 and paragraphs [42-44, 65]) and an apparatus for wireless communication at a base station (the base station/first network device for perform the method, Fig. 12 and paragraphs [42-44, 65]), comprising: 
a processor (a processor, paragraph [51] and Fig. 3), 
memory coupled with the processor (a memory 258 coupled to the processor, paragraph [51] and Fig. 3); and
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory includes instructions which when executed by the processor cause the base station/first network device 302 perform the method, paragraph [52]):
cast a set of transport blocks to one or more UEs (transmitting a set of blocks to a UE/ED/second network device, Fig. 12, step 356 and paragraph [77], wherein the blocks are transport blocks, paragraph [177]); 
detect negative acknowledgment feedback on one or more negative acknowledgment resources (the base station receives one or more HARQ feedbacks on one or more HARQ feedback resource, paragraph [11, 68, 69, 77] and Fig. 12), the negative acknowledgement feedback indicating that one or more of the one or more UEs failed to decode one or more transport blocks of the set of transport blocks (indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks, paragraphs [11, 68, 69, 77]); and 
cast one or more outer-coded transport blocks (transmitting one or more outer coded transport blocks, i.e. parity CBs, to the UE paragraph [77] and Fig. 12, step 372) each comprising a combination of transport blocks of the set of transport blocks based at least in part on detecting the negative acknowledgment feedback (each outer code transport block, i.e. parity CB, comprises combination of information within transport blocks/CBs, corresponding to the HARQ feedback, paragraphs [75, 77, 80, 156] and abstract).
However, Cao does not explicitly teach “wherein the one or more resources correspond to a quantity of the one or more transport blocks of the set of transport blocks that the one or more of the one or more UEs failed to decode”.
Kini teaches detecting negative acknowledgement feedback on one or more resources, the negative acknowledgement feedback indicating that one or more of the one or more UEs failed to decode one or more transport blocks of the set of transport blocks (receives negative acknowledgment on a PUCCH resource(s), an HARQ feedback indicating that one or more CBs that an UE has failed to decode, paragraphs [79-80, 85, 91, 204, 219]), wherein the one or more resources correspond to a quantity of the one or more transport blocks of the set of the transport blocks that the UE failed to decode (wherein the different set of PUCCH resources are corresponding to different types of HARQ feedback, i.e. mini-slot HARQ, slot HARQ, paragraphs [208-209, 212, 219-220], single-bit HARQ and multi-bit HARQ, paragraphs [88-92, 101], wherein different types of HARQ feedback is transmitted based on the quantity of the one or more transport blocks that the UE failed to decode, paragraphs [88, 208-209]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the one or more resources correspond to a quantity of the one or more transport blocks of the set of transport blocks that the one or more of the one or more UEs failed to decode taught by Kini, with the teachings of Cao, for a purpose of increase efficiency in using PUCCH resource sets for transmitting the one or more negative acknowledgements, by based on the number of failed to decode transport blocks, since different set of PUCCH resources is corresponding to different sizes of HARQ feedback and the size of the HARQ feedback is depended on the number of failed to decode transport blocks (i.e. when the UE fails to decode a significant number of transport blocks, the UE uses a single bit HARQ feedback to inform the BS to retransmit the entire TB, i.e. set of transport blocks, thus the UE would use the set of PUCCH resources configured for a smaller size HARQ feedback, see Kini, paragraphs [88-92, 101]) and reduce interferences between the HARQ feedbacks by using different PUCCH resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode (see Kini, paragraphs [200, 208-209, 212, 219-220]).
However, the combination of Cao and Kini does not explicitly teach the cast is a “multicast” and the resource is a “shared” resource.
Wang teaches a method for wireless communication at a network device (a method for wireless communication at a base station/eNB, Fig.14 and paragraphs [37-38, 115-116]) and an apparatus for wireless communication at a base station (the base station/eNB for perform the method, Fig. 14 and paragraphs [37-38, 115-116]), comprising: 
a processor (a processor, paragraphs [36, 132]), 
memory coupled with the processor (a memory coupled to the processor, paragraphs [36, 132]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory includes instructions which when executed by the processor cause the base station/eNB to perform the method, paragraphs [36, 132]):
multicast a set of transport blocks to one or more UEs (multicast a set of TBs to one or more UEs, paragraphs [60, 61, 88, 91, 103, 116] and Fig. 14); 
detect negative acknowledgment feedback (receives a feedback/NACK from one or more UEs, Fig. 14 and paragraphs [102, 118-121]) on one or more shared negative acknowledgment resources (on one or more shared/unlicensed resources, abstract and paragraphs [5, 9, 39, 40, 41]); and 
multicast (multicast a set of TBs to one or more UEs, paragraphs [60, 61, 88, 91, 103, 116] and Fig. 14) one or more outer-coded transport blocks (the outer coding TBs, paragraphs [87, 88, 124]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of multicasting the set of transport blocks to one or more UEs, detecting negative acknowledgment feedback on one or more shared negative acknowledgment resources, and multicasting one or more outer-coded transport blocks as taught by Wang, with the teachings of combination of Cao and Kini, for a purpose of increase functionality of the teachings by employing the multicast transmission technique, thus enable the outer-coded transport blocks to be transmitted in a multicast transmission, i.e. to plurality of UEs (see Wang, paragraphs [88, 103, 126]).
Regarding claims 18 and 29, the combination of Cao, Kini and Wang further teaches wherein detecting the negative acknowledgment feedback comprises: 
detecting negative acknowledgment feedback on a shared resource (receiving the one or more HARQ feedbacks indicating the negative acknowledgment to the base station, see Cao, paragraph [77], see Wang, Fig. 14 and paragraphs [102, 118-121]) corresponding to the quantity of the one or more transport blocks of the set of transport blocks that the one or more of the one or more UEs failed to decode (receives negative acknowledgment on a feedback resource corresponding to a quantity of CBs of the set of CBs that the one or more of the one or more UEs failed to decode, paragraphs [88-92, 101, 208-212]), the method further comprising: multicasting (multicast a set of TBs to one or more UEs, see Wang, paragraphs [60, 61, 88, 91, 103, 116] and Fig. 14) a quantity of outer-coded transport blocks based at least in part on the detecting (a quantity of outer-coded transport blocks based on the detecting, see Cao, paragraphs [14, 77]). 
Regarding claims 19 and 30, Cao further teaches wherein the quantity of outer-coded transport blocks multicast by the network device is equal to a quantity of the set of transport blocks that one or more UEs failed to decode or a maximum quantity of the outer-coded transport blocks (wherein the quantity of outer-coded transport blocks/encoded parity blocks is equal to quantity of the one or more transport blocks that the UE failed to decode, i.e. N quantity, paragraphs [14, 15, 77]). 
Regarding claim 20, Kini further taches transmitting one or more indications of resources allocated for the one or more UEs to transmit negative acknowledgments to the network device (transmitting configuration/grant indicating one or more PUCCH resources for transmitting the HARQ feedbacks, paragraphs [78, 81, 91, 133-134, 210-212]), wherein each resource corresponds to a different quantity of transport blocks that one or more UEs failed to decode (each PUCCH resource set corresponds to a different quantity of failed to decode CBs, paragraphs [88-89, 101, 209-211]), wherein detecting negative acknowledgment feedbacks based at least in part on transmitting the one or more indications of resources (detecting the one or more HARQ feedbacks using different PUCCH resource set, paragraphs [88-89, 101, 209-211]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting one or more indications of negative acknowledgment resources allocated for the one or more UEs to transmit negative acknowledgments to the base station, wherein each negative acknowledgment resource corresponds to a different quantity of transport blocks that one or more UEs failed to decode, wherein detecting negative acknowledgment feedbacks based at least in part on transmitting the one or more indications of negative acknowledgment resources as taught by Kini, with the teachings of Cao, for a purpose of increase efficiency in using PUCCH resource sets by based on the number of failed to decode transport blocks, since different set of PUCCH resources is corresponding to different sizes of HARQ feedback and the size of the HARQ feedback is depended on the number of failed to decode transport blocks (i.e. when the UE fails to decode a significant number of transport blocks, the UE uses a single bit HARQ feedback to inform the BS to retransmit the entire TB, i.e. set of transport blocks, thus the UE would use the set of PUCCH resources configured for a smaller size HARQ feedback, see Kini, paragraphs [88-92, 101]) and reduce interferences between the HARQ feedbacks by using different PUCCH resources corresponding to the quantity of the one or more transport blocks that the UE failed to decode (see Kini, paragraphs [200, 208-209, 212, 219-220]).
Regarding claim 21, the combination of Cao, Kini and Wang further teaches wherein one or more of the resources indicate that a quantity of transport blocks that one or more UEs failed to decode is above a maximum quantity of outer-coded transport blocks (wherein the PUCCH resource corresponding to the single-bit HARQ feedback/mini-slot HARQ feedback indicates the quantity of failed CBs is above a maximum threshold, see Cao, paragraphs [93, 172], see Kini paragraphs [88-89, 101, 208-210]), and wherein one or more of the resources indicate the quantity of transport blocks that one or more UEs failed to decode (the PUCCH resource corresponding to the single-bit HARQ feedback/mini-slot HARQ feedback indicates the quantity of failed CBs, see Cao, paragraph [77], see Kini, paragraphs [88-89, 101, 208-211]).
Regarding claim 22, the combination of Cao, Kini and Wang further teaches wherein detecting negative acknowledgment feedback on the one or more shared resources and multicasting the one or more outer-coded transport blocks comprises iteratively receiving negative acknowledgment feedback on one or more shared resources and multicasting one or more outer-coded transport blocks until each transport block in the set of transport blocks is successfully decoded by the one or more UEs (iteratively receiving one or more HARQ feedbacks and transmitting one or more outer code transport blocks, i.e. parity CBs, until the all of failed CBs are correctly decoded, see Cao, paragraph [157] and Fig. 18).
Regarding claim 23, the combination of Cao, Kini and Wang further teaches wherein iteratively detecting negative acknowledgment feedback and multicasting the one or more outer-coded transport blocks comprises: 
detecting negative acknowledgment feedback on a first resource indicating that one or more UEs failed to decode one or more of the set of transport blocks (detecting a first HARQ feedback on a first negative resource indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks, see Cao, paragraphs [11, 68, 69, 77, 157-158] and Fig. 12, 18); 
transmitting a first outer-coded transport block comprising a first combination of information within the transport blocks of the set of transport blocks (transmitting a first outer code transport block, i.e. parity CBs, see Cao, paragraphs [77, 157-158] and Fig. 12, step 374, Fig. 18, comprises a first combination of information within transport blocks/CBs, corresponding to the HARQ feedback, see Cao, paragraphs [75, 77, 80, 156, 157-158] and abstract);
detecting negative acknowledgment feedback on a second resource indicating that one or more UEs failed to decode one or more of the set of transport blocks (detecting a second HARQ feedback indicating that the UE failed to decode one or more transport blocks of the set of the transport blocks based at least in part on failing to decode the one or more TBs from the first outer coded TBs, see Cao, paragraphs [157-158] and Fig. 18); and 
transmitting a second outer-coded transport block comprising a second combination of information within the transport blocks of the set of transport blocks (transmitting a second outer code transport block, i.e. parity CBs, see Cao, paragraphs [77, 157-158] and Fig. 18, comprises a second combination of information within transport blocks/CBs, corresponding to the HARQ feedback, see Cao, paragraphs [75, 77, 80, 156, 157-158], Fig. 18 and abstract).
Regarding claim 24, Wang further teaches multicasting at least a subset of the one or more outer-coded transport blocks (transmitting data transmission that are encoded using outer coding, paragraphs [87-88, 124]) in a single multicast transmission (in a single multicast transmission, paragraphs [88, 103, 126]), the method further comprising:
multicasting downlink control information in the single multicast transmission (transmitting DCI in the single multicast transmission, paragraphs [46, 92, 115]) indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission (the DCI indicates configuration of single multicast transmission, paragraphs [92, 155], specifying the data transmission is included in the single multicast transmission, paragraphs [10, 14, 113-115]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of multicasting at least a subset of the one or more outer-coded transport blocks in a single multicast transmission and multicasting downlink control information in the single multicast transmission indicating the at least the subset of outer-coded transport blocks included in the single multicast transmission as taught by Wang, with the teachings of the at least a subset of the one or more outer-coded transport blocks as taught by combination of Cao and Kini, for a purpose of increase functionality of the teachings by employing the multicast transmission technique, thus enable the outer-coded transport blocks to be transmitted in a multicast transmission, i.e. to plurality of UEs (see Wang, paragraphs [88, 103, 126]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0159660 A1 discloses transmitting the encoded CBs to the UEs receiving nack from the UE, and further transmitting encoded CBs with single outer coding (see Fig. 4).
US 20060224760 A1 discloses pre-configured weights for encoding (see paragraphs [51, 60]).
US 2021/0377912 A1 discloses UE selects a PUCCH resource based on the number of NACK(s) to be reported (See paragraph [116]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        December 17, 2022